DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Ahn on 8/29/2022.
The application has been amended as follows:
Claims 1-9 and 17 are canceled.

Allowable Subject Matter
Claims 10-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 20 of the invention is not shown in the prior art of a method for sputter depositing a film on a substrate, the method comprising:
adjusting a relative position via first moving mechanism between a slit of shield in a chamber and a cathode magnet outside the chamber, the chamber containing a target, a substrate, and a stage, wherein the adjusting moves the shield along a scanning direction between the stage with the substrate mounted thereon and the target, with the scanning direction parallel to a surface of the substrate on the stage, and a second moving mechanism moving the cathode magnet along the scanning direction such that particles released (i.e. sputtered) from the target are incident obliquely on the substrate at a desired incident angle, 
moving both the shield and cathode magnet along the scanning direction via the first and second moving mechanisms while also maintaining the relative positional relation between the slit and the cathode magnet to maintain the desired incident angle of the particles from the target depositing onto the substrate on the stage, and then moving the shield and the cathode magnet along a direction opposite the scanning direction via the first and second moving mechanism during release (i.e. sputtering) of the particles from the target, wherein between the moving of the shield and the cathode magnet along the scanning direction and along the direction opposite the scanning direction, rotating the substrate on the stage about a central axis by an predetermined angle, 
wherein the slit of the shield has a rectangular shape and formed in a longitudinal direction perpendicular to the scanning direction, a length of the slit in the longitudinal direction is greater than a width of the substrate in a direction parallel to the longitudinal direction, and a width of the slit in a widthwise direction is smaller than a width of the substrate in a direction parallel to the widthwise direction,
and especially with regards to:
the shield includes a pair of plate-shaped fins, the pair of plate-shaped fins parallel to each other and extending obliquely (in the direction of the desired incident angle at which the particles released from the target are incident on the substrate through the slit) toward the cathode magnet from a pair of edges that defines the slit, the pair of edges extending along the slit in parallel to the longitudinal direction, the shield having a plate shape in a plan view of the shield, and the slit having the rectangular shape in the plan view of the shield, and the pair of plate-shaped fins being parallel to each other and extending obliquely with the desired incident angle from the shield in a side view of the shield.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794